Title: To Benjamin Franklin from Sartine, 7 December 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


à Versailles 7 Xbre. 1779.
J’ai reçu, Monsieur, avec la lettre que vous m’avez fait l’honneur de m’écrire le 6. de ce mois, celles qui y etoient jointes par M. Le Duc de la Vauguyon et M. Jones: Je les ai fait remettre au Courier que M. Le Cte. de Vergennes a expedié à La Haye.
J’examinerai le Memoire que M. d’argent, Deputé du Commerce pour la province de picardie vous a recommandé; et je desire beaucoup que les Circonstances me permettent de lui faire ressentir l’Effet de l’intêrët que vous voulez bien prendre à Sa Demande.
J’ai l’honneur d’être avec une tres parfaite consideration, Monsieur, votre tres humble et tres obeissant s.
(signé) De sartine
M. Franklin.
